DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicant’s arguments, see arguments/remarks, filed 03/21/2022, with respect to the rejection of claims 21-40 under Zemlok (US 2011/0017801), or over Zemlok in view of Shelton (US 2016/0256184) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Zemlok as presented below.

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 03/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Zemlok (US 2011/0017801 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Zemlok in view of Shelton (US 2016/0256184 A1).
Regarding claim 21, Zemlok discloses a surgical system (See Fig 1), comprising:
an end effector (Fig 1, #160), comprising:
a first jaw (Fig 1, #162); and
a second jaw (Fig 1, #164) moveable relative to the first jaw between an open position and a closed position (See at least ¶ [0061], "...Either one or both of the anvil assembly 162 and the cartridge assembly 164 are movable in relation to one another between an open position in which the anvil assembly 162 is spaced from cartridge assembly 164 and an approximated or clamped position in which the anvil assembly 162 is in juxtaposed alignment with cartridge assembly 164.");
a firing member (See Fig 6, #220/Fig 8, #213/Fig 9, #74) movable between a starting position and an ending position (See at least ¶ [0096]);
a motor (Fig 10A, #200) configured to advance the firing member toward the ending position (See at least ¶ [0096] - [0097]);
a current sensor configured to sense a current draw of the motor (See at least ¶ [0112] and particularly ¶ [0137]); and
a control system (Fig 20, #501) comprising a processor and a memory (See at least ¶ [0164], "The microcontroller 500 includes internal memory which stores one or more software applications (e.g., firmware) for controlling the operation and functionality of the instrument 10..."), wherein the control system is configured to:
set, by the control system, a target firing speed range of the firing member (See ¶ [0146] - "The loading unit identification system 440 may also be adapted to determine and communicate to the instrument 10 (e.g., a control system 501 shown in FIG. 20) various information, including the speed, power, torque, clamping, travel length and strength limitations for operating the particular end effector 160. The control system 501 may also determine the operational mode and adjust the voltage, clutch spring loading and stop points for travel of the components…" See further ¶ [0165] - "In particular, the outputs from the sensors are transmitted to the microcontroller 500 which then sends feedback to the user instructing the user to select a specific mode, speed or function for the instrument 10 in response thereto.");
set, by the control system, a threshold current draw corresponding to the target firing speed range of the firing member (See ¶ [0164] - "...The microcontroller 500 processes input data from the user interface 120 and adjusts the operation of the instrument 10 in response to the inputs. The adjustments to the instrument 10 may including powering the instrument 10 on or off, speed control by means of voltage regulation or voltage pulse width modulation, torque limitation by reducing duty cycle or pulsing the voltage on and off to limit average current delivery during a predetermined period of time." The setting and control via the pulse width modulation involves the setting and control of a threshold current. See further ¶ [0163] - [0167]);
advance, by the motor, the firing member toward the ending position at a firing speed within the target firing speed range (See at least ¶ [0163] - [0167] describing the driving of the motor {from direction of the controller} at a firing speed within the target speed range);
monitor, by the current sensor, a current draw of the motor as the firing member is driven toward the ending position (See at least ¶ [0140] describing, "...the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly..." See at least ¶ [0137] - [0139] describing the monitoring of the motor current draw);
compare, by the control system, the monitored current draw to the threshold current draw (See at least ¶ [0140] describing, " In addition, the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly. Namely, if the current draw is not commensurate (e.g., large) with the velocity (e.g., low) of the firing rod 220 then the motor 200 is malfunctioning (e.g., locked, stalled, etc.)…"); and
control, by the control system, movement of the firing member based on a result of the comparison (See at least ¶ [0140] describing that the controller controls the operation of the motor {and thus the firing member} based on the comparison of the monitored current draw to the threshold current draw. See further ¶ [0163] – [0164] describing the controlling of the firing member).
Therefore, Zemlok anticipates the claimed invention.
Additionally and in the alternative, if it can be argued that Zemlok does not disclose that the controller is configured to monitor, by the current sensor, a current draw of the motor as the firing member is driven toward the ending position; compare, by the control system, the monitored current draw to the threshold current draw; and control, by the control system, movement of the firing member based on a result of the comparison, then Shelton is provided as an alternative rejection under 35 USC 103..
Specifically, Shelton teaches a surgical device including a controller configured to monitor, by the current sensor (#2412), a current draw of the motor as the firing member is driven toward the ending position (See at least ¶ [0340] describing a predetermined threshold current);
compare, by the control system, the monitored current draw to the threshold current draw (See at least ¶ [0340] describing a predetermined threshold current); and
control, by the control system, movement of the firing member based on a result of the comparison (See at least ¶ [0341] describing that the controller controls an operation of the motor based on the sensed current draw). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide these features to the device of Zemlok for the purpose of ensuring that the current draw of the motor is within an acceptable range, as described by Shelton in ¶ [0341].

Regarding claim 22, Zemlok further discloses or teaches wherein the control system is configured to pause advancement of the firing member based on the monitored current draw reaching or exceeding the threshold current draw (See at least ¶ [0140] describing that the controller, upon detecting a "stall" condition of the motor {i.e., when the monitored current draw exceeds the threshold current draw}, enters a pause mode).

Regarding claim 23, Zemlok further discloses or teaches wherein the control system is configured to resume advancement of the firing member toward the ending position based on a predetermined amount of time elapsing after pausing advancement of the firing member (See at least ¶ [0140] describing that the controller, upon detecting a "stall" condition of the motor {i.e., when the monitored current draw exceeds the threshold current draw}, enters a pulse mode wherein the operation is resumed after a period of time).

Regarding claim 24, Zemlok further discloses or teaches wherein the control system is configured to reduce a speed at which the firing member advances toward the ending position based on the monitored current draw reaching or exceeding the threshold current draw (See at least ¶ [0167]).

Regarding claim 25, Zemlok further discloses or teaches wherein the control system is configured to:
advance, by the motor, the firing member from the starting position to a closure end position, wherein the closure end position corresponds to the second jaw being placed in the closed position (See at least ¶ [0095] describing that the clamping member is driven from the starting proximal position to the ending clamping position);
monitor, by the current sensor, a closure current draw of the motor as the firing member advances to the closure end position (See at least ¶ [0140] describing, "...the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly..." See at least ¶ [0137] - [0139] describing the monitoring of the motor current draw); and
set, by the control system, the target firing speed range of the firing member based on the monitored closure current draw (See at least ¶ [0137] describing the controlling of the drive motor based on a sensed current {via a voltage drop across a shunt resistor}. See further ¶ [0140] describing a "predetermined limit" for a current).

Regarding claim 26, Zemlok further discloses or teaches wherein the end effector further comprises a staple cartridge (See Fig 1, #164. See further ¶ [0096]) comprising staples removably stored therein (See Fig 9, #66 illustrating staples), and wherein the staples are deployable from the staple cartridge based on the firing member advancing toward the ending position (See at least ¶ [0096]).

Regarding claim 27, Zemlok does not specifically teach wherein the firing member is configured to maintain the second jaw in the closed position based on the firing member advancing toward the ending position.
	Shelton teaches wherein the firing member is configured to maintain the second jaw in the closed position based on the firing member advancing toward the ending position (See at least ¶ [0264] describing a closure tube that closes the jaws in response to the advancement of said tube, holding the jaws closed).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zemlok to incorporate the teachings of Shelton to include a closure tube as part of the firing mechanism with the motivation of providing a method to provide a reliable and robust method of actuating the firing member while ensuring full closure of the anvil, as recognized by Shelton in ¶ [0264].

Regarding claim 28, Zemlok discloses a surgical system (See Fig 1), comprising:
an end effector (Fig 1, #160), comprising:
an elongate channel (See Fig 17 illustrating an elongate channel); and
an anvil (See Fig 17, #162) rotatable relative to the elongate channel between an open position and a clamped position (See at least ¶ [0061], "...Either one or both of the anvil assembly 162 and the cartridge assembly 164 are movable in relation to one another between an open position in which the anvil assembly 162 is spaced from cartridge assembly 164 and an approximated or clamped position in which the anvil assembly 162 is in juxtaposed alignment with cartridge assembly 164.");
a clamping member (See Fig 6, #220/Fig 8, #213/Fig 9, #74) movable between a proximal position and a distal position (See at least ¶ [0096]);
a motor (Fig 10A, #200) configured to drive the clamping member toward the distal position (See at least ¶ [0096] - [0097]);
a current sensor configured to sense a current draw of the motor (See at least ¶ [0112] and particularly ¶ [0137]); and
a controller (Fig 20, #501), configured to:
set, by the controller, a target speed range of the clamping member (See ¶ [0146] - "The loading unit identification system 440 may also be adapted to determine and communicate to the instrument 10 (e.g., a control system 501 shown in FIG. 20) various information, including the speed, power, torque, clamping, travel length and strength limitations for operating the particular end effector 160. The control system 501 may also determine the operational mode and adjust the voltage, clutch spring loading and stop points for travel of the components…" See further ¶ [0165] - "In particular, the outputs from the sensors are transmitted to the microcontroller 500 which then sends feedback to the user instructing the user to select a specific mode, speed or function for the instrument 10 in response thereto.");
set, by the controller, a threshold current draw corresponding to the target speed range of the clamping member (See ¶ [0164] - "...The microcontroller 500 processes input data from the user interface 120 and adjusts the operation of the instrument 10 in response to the inputs. The adjustments to the instrument 10 may including powering the instrument 10 on or off, speed control by means of voltage regulation or voltage pulse width modulation, torque limitation by reducing duty cycle or pulsing the voltage on and off to limit average current delivery during a predetermined period of time." The setting and control via the pulse width modulation involves the setting and control of a threshold current. See further ¶ [0163] - [0167]);
drive, by the motor, the clamping member toward the distal position at a speed within the target speed range (See at least ¶ [0163] - [0167] describing the driving of the motor {from direction of the controller} at a firing speed within the target speed range);
sense, by the current sensor, a current draw of the motor as the clamping member is driven toward the distal position (See at least ¶ [0140] describing, "...the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly..." See at least ¶ [0137] - [0139] describing the monitoring of the motor current draw);
compare, by the controller, the sensed current draw to the threshold current draw (See at least ¶ [0140] describing, " In addition, the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly. Namely, if the current draw is not commensurate (e.g., large) with the velocity (e.g., low) of the firing rod 220 then the motor 200 is malfunctioning (e.g., locked, stalled, etc.)…"); and
control, by the controller, movement of the clamping member based on a result of the comparison (See at least ¶ [0140] describing that the controller controls the operation of the motor {and thus the firing member} based on the comparison of the monitored current draw to the threshold current draw. See further ¶ [0163] – [0164] describing the controlling of the firing member).
Therefore Zemlok anticipates the claimed invention.
In the alternative, if it can be argued that Zemlok does not disclose that the controller is configured to sense, by the current sensor, a current draw of the motor as the clamping member is driven toward the distal position; compare, by the controller, the sensed current draw to the threshold current draw; and control, by the controller, movement of the clamping member based on a result of the comparison; then Shelton is provided as an alternative rejection under 35 USC 103.
Specifically, Shelton teaches a surgical device including a controller configured to sense, by the current sensor (#2412), a current draw of the motor as the clamping member is driven toward the distal position (See at least ¶ [0340] describing the sensing of a motor current);
compare, by the controller, the sensed current draw to the threshold current draw (See at least ¶ [0340] describing a predetermined threshold current); and
control, by the controller, movement of the clamping member based on a result of the comparison (See at least ¶ [0341] describing that the controller controls an operation of the motor based on the sensed current draw).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide these features to the device of Zemlok for the purpose of ensuring that the current draw of the motor is within an acceptable range, as described by Shelton in ¶ [0341].

Regarding claim 29, Zemlok further discloses or teaches wherein the controller is configured to halt movement of the clamping member based on the sensed current draw reaching or exceeding the threshold current draw (See at least ¶ [0140] describing that the controller, upon detecting a "stall" condition of the motor {i.e., when the monitored current draw exceeds the threshold current draw}, enters a pause mode).

Regarding claim 30, Zemlok further discloses or teaches wherein the controller is configured to resume driving of the clamping member toward the distal position based on a predetermined amount of time elapsing after halting movement of the clamping member (See at least ¶ [0140] describing that the controller, upon detecting a "stall" condition of the motor {i.e., when the monitored current draw exceeds the threshold current draw}, enters a pulse mode wherein the operation is resumed after a period of time).

Regarding claim 31, Zemlok further discloses or teaches wherein the controller is configured to reduce a speed at which the clamping member is driven toward the distal position based on the sensed current draw reaching or exceeding the threshold current draw (See at least ¶ [0167]).

Regarding claim 32, Zemlok further discloses or teaches wherein the controller is configured to:
drive, by the motor, the clamping member from the proximal position to a clamping end position, wherein the clamping end position corresponds to the anvil being placed in the clamped position (See at least ¶ [0095] describing that the clamping member is driven from the starting proximal position to the ending clamping position);
sense, by the current sensor, a clamping current draw of the motor as the clamping member is driven to the clamping end position (See at least ¶ [0140] describing, "...the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly..." See at least ¶ [0137] - [0139] describing the monitoring of the motor current draw); and
set, by the controller, the target speed range of the clamping member based on the sensed clamping current draw (See at least ¶ [0137] describing the controlling of the drive motor based on a sensed current {via a voltage drop across a shunt resistor}. See further ¶ [0140] describing a "predetermined limit" for a current).

Regarding claim 33, Zemlok further discloses or teaches wherein the end effector further comprises a staple cartridge (See Fig 1, #164. See further ¶ [0096]) comprising staples removably stored therein (See Fig 9, #66 illustrating staples), and wherein the staples are deployable from the staple cartridge based on the clamping member moving toward the distal position (See at least ¶ [0096]).

Regarding claim 34, Zemlok does not specifically teach wherein the clamping member is configured to maintain the anvil in the clamping position based on the clamping member moving toward the distal position.
	Shelton teaches wherein the clamping member is configured to maintain the anvil in the clamping position based on the clamping member moving toward the distal position (See at least ¶ [0264] describing a closure tube that closes the jaws in response to the advancement of said tube, holding the jaws closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zemlok to incorporate the teachings of Shelton to include a closure tube as part of the firing mechanism with the motivation of providing a method to provide a reliable and robust method of actuating the firing member while ensuring full closure of the anvil, as recognized by Shelton in ¶ [0264].

Regarding claim 35, Zemlok discloses A surgical fastening system (See Fig 1), comprising:
an end effector (Fig 1, #160), comprising:
an elongate channel (See Fig 17 illustrating an elongate channel);
an anvil (See Fig 17, #162), wherein the elongate channel and the anvil are configurable between an open configuration and a closed configuration (See at least ¶ [0061], "...Either one or both of the anvil assembly 162 and the cartridge assembly 164 are movable in relation to one another between an open position in which the anvil assembly 162 is spaced from cartridge assembly 164 and an approximated or clamped position in which the anvil assembly 162 is in juxtaposed alignment with cartridge assembly 164."); and
a fastener cartridge (See Fig 1/17, #164) removably positioned in the elongate channel (See at least ¶ [0061]), wherein the fastener cartridge comprises a plurality of fasteners removably stored therein (See Fig 9, #66 illustrating the staples within the cartridge);
a firing member (See Fig 6, #220/Fig 8, #213/Fig 9, #74) movable between a first position and a second position (See at least ¶ [0096]);
a motor (Fig 10A, #200) configured to drive the firing member toward the second position (See at least ¶ [0096] - [0097]);
a current sensor configured to sense a current draw of the motor (See at least ¶ [0112] and particularly ¶ [0137]); and
a controller (Fig 20, #501), configured to:
set, by the controller, a target speed range of the firing member (See ¶ [0146] - "The loading unit identification system 440 may also be adapted to determine and communicate to the instrument 10 (e.g., a control system 501 shown in FIG. 20) various information, including the speed, power, torque, clamping, travel length and strength limitations for operating the particular end effector 160. The control system 501 may also determine the operational mode and adjust the voltage, clutch spring loading and stop points for travel of the components…" See further ¶ [0165] - "In particular, the outputs from the sensors are transmitted to the microcontroller 500 which then sends feedback to the user instructing the user to select a specific mode, speed or function for the instrument 10 in response thereto.");
set, by the controller, a threshold current draw corresponding to the target speed range of the firing member (See ¶ [0164] - "...The microcontroller 500 processes input data from the user interface 120 and adjusts the operation of the instrument 10 in response to the inputs. The adjustments to the instrument 10 may including powering the instrument 10 on or off, speed control by means of voltage regulation or voltage pulse width modulation, torque limitation by reducing duty cycle or pulsing the voltage on and off to limit average current delivery during a predetermined period of time." The setting and control via the pulse width modulation involves the setting and control of a threshold current. See further ¶ [0163] - [0167]);
move, by the motor, the firing member toward the second position at a speed within the target speed range (See at least ¶ [0163] - [0167] describing the driving of the motor {from direction of the controller} at a firing speed within the target speed range);
monitor, by the current sensor, a current draw of the motor as the firing member is moved toward the second position (See at least ¶ [0140] describing, "...the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly..." See at least ¶ [0137] - [0139] describing the monitoring of the motor current draw);
compare, by the controller, the monitored current draw to the threshold current draw (See at least ¶ [0140] describing, " In addition, the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly. Namely, if the current draw is not commensurate (e.g., large) with the velocity (e.g., low) of the firing rod 220 then the motor 200 is malfunctioning (e.g., locked, stalled, etc.)…"); and
control, by the controller, movement of the firing member based on a result of the comparison (See at least ¶ [0140] describing that the controller controls the operation of the motor {and thus the firing member} based on the comparison of the monitored current draw to the threshold current draw. See further ¶ [0163] – [0164] describing the controlling of the firing member).
Therefore Zemlok anticipates the claimed invention.
In the alternative, if it can be argued that Zemlok does not disclose that the controller is configured to monitor, by the current sensor, a current draw of the motor as the firing member is moved toward the second position; compare, by the controller, the monitored current draw to the threshold current draw; and control, by the controller, movement of the firing member based on a result of the comparison; then Shelton is provided as an alternative rejection under 35 USC 103.
Specifically, Shelton teaches monitor, by the current sensor (#2412), a current draw of the motor as the firing member is moved toward the second position (See at least ¶ [0340] describing the sensing of a motor current);
compare, by the controller, the monitored current draw to the threshold current draw (See at least ¶ [0340] describing a predetermined threshold current); and
control, by the controller, movement of the firing member based on a result of the comparison (See at least ¶ [0341] describing that the controller controls an operation of the motor based on the sensed current draw).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide these features to the device of Zemlok for the purpose of ensuring that the current draw of the motor is within an acceptable range, as described by Shelton in ¶ [0341].

Regarding claim 36, Zemlok further discloses or teaches wherein the controller is configured to pause movement of the firing member based on the monitored current draw reaching or exceeding the threshold current draw (See at least ¶ [0140] describing that the controller, upon detecting a "stall" condition of the motor {i.e., when the monitored current draw exceeds the threshold current draw}, enters a pause mode).

Regarding claim 37, Zemlok further discloses or teaches wherein the controller is configured to reduce a speed at which the firing member is moved toward the second position based on the monitored current draw reaching or exceeding the threshold current draw (See at least ¶ [0167]).

Regarding claim 38, Zemlok further discloses or teaches wherein the controller is configured to:
move, by the motor, the firing member from the first position to a closure end position, wherein the closure end position corresponds to the elongate channel and the anvil being placed in the closed configuration (See at least ¶ [0095] describing that the clamping member is driven from the starting proximal position to the ending clamping position);
monitor, by the current sensor, a closure current draw of the motor as the firing member is moved to the closure end position (See at least ¶ [0140] describing, "...the velocity of the firing rod 220 as measured by the speed calculator 422 may be then compared to the current draw of the drive motor 200 to determine whether the drive motor 200 is operating properly..." See at least ¶ [0137] - [0139] describing the monitoring of the motor current draw); and
set, by the controller, the target speed range of the firing member based on the monitored closure current draw (See at least ¶ [0137] describing the controlling of the drive motor based on a sensed current {via a voltage drop across a shunt resistor}. See further ¶ [0140] describing a "predetermined limit" for a current).

Regarding claim 39, Zemlok further discloses or teaches wherein the fasteners are deployable from the fastener cartridge based on the firing member moving toward the second position (See at least ¶ [0096]).

Regarding claim 40, Zemlok does not specifically teach wherein the firing member is configured to maintain the elongate channel and the anvil in the closed configuration based on the firing member moving toward the second position.
	Shelton teaches wherein the firing member is configured to maintain the elongate channel and the anvil in the closed configuration based on the firing member moving toward the second position (See at least ¶ [0264] describing a closure tube that closes the jaws in response to the advancement of said tube, holding the jaws closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zemlok to incorporate the teachings of Shelton to include a closure tube as part of the firing mechanism with the motivation of providing a method to provide a reliable and robust method of actuating the firing member while ensuring full closure of the anvil, as recognized by Shelton in ¶ [0264]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731